internal_revenue_service number release date index number ------------------------- -------------------------- -------------------------------------------- --------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-112198-11 date july legend parent sub sub old fsub new fsub fsub state a business a country a date a ---------------------------------------- ------------------------- ------------------------------------------------------ ------------------------- -------------------------- ------------------------- ------------------------------------------------------ ------------------------- ------------------------------------------------------ ------------------------------------------- --------------------------------------- ------------------------- ------------- ------------------------------------------------------ ---------- ---------------------- plr-112198-11 date b date c a b c d e f g h i j ------------------- ------------------- ----- ---- ----------------- -------- ---- -------- ----------------- ------------------------------------- -------------------------------------------------- ----------------------------------------------------- ----------------- --------------- dear --------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the transactions as defined below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts parent is the parent of a corporate group engaged in business a that includes domestic and foreign_corporations parent also is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the parent plr-112198-11 group parent wholly and directly owns sub which wholly and directly owns sub each of parent sub and sub is a state a corporation that primarily conducts business in the united_states and sub and sub are members of the parent group sub acts as the principal holding_company for the parent group’s foreign subsidiaries old fsub a country a limited_company elected to change its u s federal tax classification from a partnership to an association effective date a the election old fsub thus became a corporation within the meaning of sec_7701 and a controlled_foreign_corporation within the meaning of sec_957 a cfc prior to the conversion described in step i below old fsub had a shares of common_stock outstanding each of sub and sub directly owned b thereof old fsub operated as a holding_company for shares of fsub fsub a country a company limited by shares also is a corporation within the meaning of sec_7701 and a cfc fsub serves as the group’s primary operating company in country a fsub currently has c shares of common_stock outstanding d of which is directly owned by sub and e of which is owned by unrelated foreign persons prior to the conversion old fsub directly owned the remaining f each of parent sub sub and fsub is and old fsub was an accrual-method corporation whose taxable_year ends date b transactions for what are represented to be valid business reasons parent has undertaken or will undertake the following series of transactions collectively the transactions in the order listed below i ii iii iv on or about date c old fsub changed its country a legal designation from a limited_company to a company limited by shares upon its conversion the conversion to a company limited by shares new fsub new fsub issued g common shares in place of old fsub 3’s existing a shares each of sub and sub directly owns b of new fsub 3’s common shares new fsub is an accrual-method taxpayer whose taxable_year ends date b it operates as a holding_company for fsub shares of which it directly owns f parent will borrow dollar_figureh from unrelated parties on a short-term basis immediately after step ii parent will lend dollar_figureh to sub on a short-term basis immediately after step iii sub will contribute dollar_figureh to new fsub in exchange for i newly issued new fsub common shares this transaction will be denominated in and consummated with u s dollars and after the transaction new fsub will not convert the u s dollars into country a currency plr-112198-11 v vi vii approximately one week after step iv sub will transfer j fsub shares to new fsub in exchange for dollar_figureh together with step iv the exchange this transaction will be denominated in and consummated with u s dollars on behalf of sub new fsub will pay the amount required to be paid in country a currency to the country a tax authorities with respect to the share transfer new fsub will have an account receivable from sub in consideration for new fsub 3’s payment of sub 2’s country a tax_liability immediately_after_the_exchange sub will repay its dollar_figureh borrowing from parent immediately after step vi parent will repay its dollar_figure h borrowing from unrelated parties the transactions are being undertaken in accordance with a single_plan and will be completed in as short a time frame as possible representations the following representations have been submitted with respect to the election the conversion and the exchange the election a a gain_recognition_agreement gra with respect to the election was entered into in accordance with sec_1_367_a_-8 and included with the parent group’s timely-filed tax_return for the taxable_year in which the election occurred as required by sec_1_367_a_-8 the conversion b c d e at the time of the conversion the fair_market_value of the new fsub stock received by sub and sub was approximately equal to the fair_market_value of the old fsub stock surrendered in the conversion there is no plan or intention by sub or sub to sell exchange or otherwise dispose_of any of the shares of new fsub stock received in the conversion immediately following the conversion sub and sub owned all of the outstanding new fsub stock and they owned such stock solely by reason of their ownership of old fsub stock immediately prior to the conversion new fsub has no plan or intention to issue additional shares of its stock following the conversion other than in connection with the exchange plr-112198-11 f g h i j k l m n o p q immediately following the conversion the assets and liabilities of new fsub were the same as those of old fsub immediately prior to the conversion except for any assets used to pay expenses_incurred in connection with the conversion such expenses were less than one percent of the fair_market_value of the net assets of old fsub immediately prior to the conversion and old fsub did not distribute any of its assets in the conversion at the time of the conversion old fsub did not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in old fsub new fsub has no plan or intention to redeem or otherwise reacquire any stock issued in the conversion new fsub has no plan or intention to sell or otherwise dispose_of any assets held by old fsub immediately before the conversion except for dispositions made in the ordinary course of business the liabilities of old fsub assumed by new fsub within the meaning of sec_357 plus the liabilities if any to which the transferred assets were subject at the time of the conversion were incurred by old fsub in the ordinary course of its business and are associated with the assets transferred at the time of the conversion the fair_market_value of the assets of old fsub equaled or exceeded the sum of the liabilities assumed by new fsub within the meaning of sec_357 sub and sub received solely new fsub common_stock in the conversion each of the parties to the transaction paid its own expenses if any incurred in connection with the conversion at the time of the conversion old fsub was not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the conversion was consummated pursuant to a plan_of_reorganization was effected solely by the change in old fsub 3’s country a legal designation and was undertaken for a bona_fide non-u s -tax business_purpose immediately prior to the conversion old fsub was a cfc within the meaning of sec_957 with respect to which sub and sub were sec_1248 shareholders at all times before the conversion old fsub was not a passive_foreign_investment_company within the meaning of sec_1297 pfic plr-112198-11 r s t u v w immediately after the conversion new fsub was a cfc within the meaning of sec_957 with respect to which sub and sub were sec_1248 shareholders immediately after the conversion new fsub was not a pfic within the meaning of sec_1297 old fsub did not hold any united_states real_property interests within the meaning of sec_897 immediately before the conversion and new fsub did not hold any such interests immediately after the conversion at the time of the conversion old fsub had no effectively_connected_earnings_and_profits within the meaning of sec_884 or accumulated_effectively_connected_earnings_and_profits within the meaning of sec_884 the notice requirements of sec_1_367_b_-1 will be met with respect to the conversion parent will enter into a new gra with respect to the election in accordance with sec_1_367_a_-8 and will include such gra with the parent group’s timely-filed tax_return for the taxable_year in which the conversion occurred as required by sec_1_367_a_-8 the exchange x y no stock_or_securities will be issued for services rendered to or for the benefit of new fsub in connection with the exchange and no stock_or_securities will be issued for indebtedness of new fsub the exchange is not the result of the solicitation by a promoter broker or investment house z sub will not retain any rights in the fsub stock transferred to new fsub aa the stock of fsub transferred to new fsub will not be subject_to any liabilities and fsub will not assume any liabilities of sub within the meaning of sec_357 bb the fair_market_value of the assets of new fsub will exceed the amount of its liabilities immediately_after_the_exchange cc the fair_market_value of the fsub shares to be transferred by sub to new fsub will equal or exceed sub 2’s adjusted_basis therein plr-112198-11 dd immediately before the exchange there will be no indebtedness between sub and new fsub and no indebtedness will be created in favor of sub as a result of the transactions ee the exchange will occur under a plan agreed upon before the transactions in which the rights of the parties are defined ff except as otherwise described above all exchanges that form a part of the exchange will occur on approximately the same date gg sub has no plan or intention to dispose_of shares of new fsub after the exchange hh new fsub has no plan or intention to redeem or otherwise reacquire any stock to be issued in the exchange ii jj taking into account any issuance of additional shares of new fsub stock any issuance of stock for services the exercise of any new fsub stock_rights warrants or subscriptions a public offering of new fsub stock and the sale exchange transfer by gift or other_disposition of any of the stock of new fsub to be received in the exchange sub will be in control of new fsub within the meaning of sec_368 in the exchange sub will receive new fsub stock with a fair_market_value approximately equal to the fair_market_value of the fsub stock transferred to new fsub kk new fsub will remain in existence and retain and use the property transferred to it in a trade_or_business ll new fsub has no plan or intention to dispose_of the fsub stock received in the exchange other than in the normal course of business operations mm except as otherwise described above each of the parties to the transaction will pay its own expenses if any incurred in connection with the exchange nn new fsub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 oo sub is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the new fsub stock received in the exchange will not be used to satisfy the indebtedness of sub pp new fsub will not be a personal_service_corporation within the meaning of sec_269a plr-112198-11 qq rr ss tt immediately prior to the exchange new fsub and fsub will be cfcs within the meaning of sec_957 with respect to which sub and sub will be sec_1248 shareholders at all times before the exchange fsub was not a pfic within the meaning of sec_1297 immediately_after_the_exchange new fsub and fsub will be cfcs within the meaning of sec_957 with respect to which sub and sub will be sec_1248 shareholders immediately_after_the_exchange fsub will not be a pfic within the meaning of sec_1297 uu the notice requirements of sec_1_367_b_-1 will be met with respect to the transfer of the fsub shares to new fsub vv parent will enter into a gra with respect to the transfer of fsub shares to new fsub in accordance with sec_1_367_a_-8 and will include such gra with the parent group’s timely-filed tax_return for the taxable_year in which the exchange occurs as required by sec_1_367_a_-8 rulings based solely on the information submitted and the representations made above we rule as follows regarding the conversion and the exchange the conversion for u s federal_income_tax purposes the conversion is treated as a transfer by old fsub of its assets to new fsub in exchange for stock of new fsub and new fsub 3’s assumption of the liabilities of old fsub followed by a liquidation of old fsub in which the new fsub stock was distributed to sub and sub in cancellation of their interests in old fsub sec_1_367_b_-2 the conversion qualifies as a reorganization within the meaning of sec_368 old fsub and new fsub each was a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss was recognized by old fsub upon the deemed transfer of its assets to new fsub in exchange for new fsub stock and new fsub 3’s deemed assumption of old fsub 3’s liabilities in the conversion sec_361 and sec_357 plr-112198-11 no gain_or_loss was recognized by new fsub on the deemed receipt of old fsub assets in exchange for new fsub stock and new fsub 3’s deemed assumption of old fsub 3’s liabilities in the conversion sec_1032 immediately after the conversion new fsub 3’s basis in each asset deemed received from old fsub in the conversion was the same as old fsub 3’s basis in such asset immediately before the conversion sec_362 new fsub 3’s holding_period for each asset deemed received from old fsub in the conversion includes the period during which such asset was held by old fsub sec_1223 no gain_or_loss was recognized by old fsub upon the deemed_distribution of the new fsub stock to sub and sub in the conversion sec_361 provided that a new gra with respect to the election is entered into in accordance with sec_1_367_a_-8 and included with the parent group’s timely-filed tax_return for the taxable_year in which the conversion occurred as required by sec_1_367_a_-8 neither sub nor sub will be treated as having recognized gain_or_loss on its exchange of old fsub stock for new fsub stock in the conversion sec_354 immediately after the conversion the basis of the new fsub stock received by sub and sub in the conversion was the same as the basis of the old fsub stock surrendered in exchange therefor sec_358 sub and sub 2’s respective holding periods for the new fsub stock received in the conversion include their respective holding periods for the old fsub stock exchanged therefor provided that the old fsub stock was held as a capital_asset on the date of the conversion sec_1223 the conversion did not result in a closing of the tax_year and new fsub succeeded to and took into account the tax_attributes of old fsub enumerated in sec_381 sec_381 and c and sec_1_367_b_-7 and -9 b -1 a the exchange will not affect the treatment of the conversion as a reorganization within the meaning of sec_368 rev_rul c b the exchange for federal_income_tax purposes the circular_flow_of_cash described in steps ii - vii above will be disregarded rev_rul c b and the plr-112198-11 exchange will be treated as a transfer by sub of fsub stock to new fsub in exchange for new fsub stock provided a gra with respect to the transfer of fsub shares to new fsub is entered into in accordance with sec_1_367_a_-8 and included with the parent group’s timely-filed tax_return for the taxable_year in which the exchange occurs as required by sec_1_367_a_-8 sub will recognize no gain_or_loss on the receipt of new fsub stock in deemed exchange for fsub stock in the exchange sec_351 and sec_357 sec_1_367_a_-3 no gain_or_loss will be recognized by new fsub on the receipt of fsub stock in deemed exchange for new fsub stock in the exchange sec_1032 sub 2’s basis in the new fsub stock received in the exchange will be the same as the basis of the fsub stock deemed exchanged therefor sec_358 new fsub 3’s basis in the fsub stock received in the exchange will be the same as the basis of such stock in the hands of sub immediately before the exchange sec_362 sub 2’s holding_period for the new fsub stock received in the exchange will include the period during which sub held its fsub stock deemed exchanged therefor provided that the fsub stock is held as a capital_asset on the date of the exchange sec_1223 new fsub 3’s holding_period for the fsub stock received in the exchange will include the period during which sub held its fsub stock sec_1223 the exchange will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply provided the notice requirement of sec_1_367_b_-1 will be met no amount will be included in sub 2’s income as a deemed_dividend under sec_1_367_b_-4 caveats no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings additionally no opinion is expressed and none was requested regarding i the federal tax classification of any of the entities involved in the transactions ii the validity of any entity classification election made with respect to any of the entities iii new fsub 3’s payment of country a share transfer_taxes on plr-112198-11 behalf of sub iv the account receivable new fsub will have from sub in consideration for the payment of country a share transfer_taxes and v the application of sec_956 or sec_988 to the facts described herein procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ____________________ maury passman assistant to the branch chief branch office of associate chief_counsel corporate cc
